Exhibit 10.6




Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
August 4th, 2016


Stephen J. Cloobeck
10600 West Charleston Boulevard
Las Vegas, Nevada 89135


Re:     Aircraft Use
Reference is hereby made to that certain Master Agreement, dated as of January
6, 2015 (the “Master Agreement”), by and among Diamond Resorts International,
Inc., a Delaware corporation (“DRII”), Diamond Resorts Corporation, a Maryland
corporation (“DRC”; together with DRII, the “DRII Parties”), Hospitality
Management and Consulting Service, L.L.C., a Nevada limited liability company,
Stephen J. Cloobeck, individually (“SJC”), Cloobeck Companies, LLC, a Nevada
limited liability company (“Cloobeck Companies”), JHJM Nevada I, LLC, a Nevada
limited liability company formerly known as Diamond Resorts, LLC (“JHJM”; JHJM
and Cloobeck Companies being referred to herein, collectively, as the “SJC
Entities”; and SJC and the SJC Entities being referred to herein as the “SJC
Parties”), and, solely for purposes of Sections 1(a)(ii), 1(b) and 10 thereof,
Nevada Resort Properties Polo Towers Limited Partnership, a Nevada limited
partnership. Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to them in the Master Agreement.
The Parties desire to enter into this letter agreement to memorialize the
Parties’ understanding regarding SJC’s rights with respect to the Initial Flight
Hours (as defined below) in connection with SJC’s use, as contemplated by the
Master Agreement, of the following aircraft owned or leased by the DRII Parties:
(i) one Bombardier Global Express XRS aircraft, bearing manufacturer’s serial
number 9184 and registration number N702DR (“N702DR”), (ii) one Cessna Citation
XLS aircraft, bearing manufacturer’s serial number 560-5774 and registration
number N828DR (“N828DR”), and (iii) one Embraer Legacy aircraft bearing
manufacturer’s serial number 14500925 and registration number N189DR (“N189DR”,
together with N702DR and N828DR, collectively, the “Diamond Aircraft”), as more
specifically set forth herein.
1.Agreement. Each of the DRII Parties hereby agrees that, notwithstanding
anything set forth in the Master Agreement or in any other agreement between
either of the DRII Parties, on the one hand, and any of the SJC Parties, on the
other hand, during the period commencing with May 24, 2016 and ending on the
earlier of (i) December 31, 2016 and (ii) the closing of the acquisition of DRII
by affiliates of Apollo Global Management, LLC., neither DRII Party shall charge
SJC for the first aggregate of fifty (50) Personal Use Hours (defined below)
used by SJC on any Diamond Aircraft (the “Initial Flight Hours”). Personal Use
Hours may be used on any flight on a Diamond Aircraft requested by SJC for
personal use, whether or not the flight is operated by DRC pursuant to a time
sharing agreement between DRC and SJC. If such flight is operated pursuant to a
time sharing agreement, then DRC shall have no obligation to issue an invoice
for any of the Initial Flight Hours pursuant thereto. Notwithstanding anything
contained herein to the contrary, the charter





--------------------------------------------------------------------------------




flights provided by AvJet to SJC between July 13, 2016 and July 15, 2016 shall
be deducted from the Initial Flight Hours, reducing the Initial Flight Hours by
8.3 Flight Hours.
For purposes hereof, the following terms shall have the following meanings:
“Personal Use Hours” means, and shall be calculated based upon, (i) any Flight
Hours used on N702DR, (ii) any Flight Hours used on N828DR multiplied by 0.46,
and (iii) any Flight Hours used on N189DR multiplied by 0.67.
“Flight Hour” means each flight hour of use of a Diamond Aircraft by SJC, as
recorded on the hour meter and measured from the time such aircraft wheel blocks
are removed at the beginning of a flight, to the time such aircraft wheel blocks
are replaced after landing at the end of a flight, in one-tenth (1/10th) of an
hour increments. Flight Hours also include any flight hours consumed in
repositioning the relevant Diamond Aircraft to facilitate SJC’s scheduled
itineraries. Each of the Parties hereby agrees that this letter agreement
supersedes (and shall not be in addition to) all other prior oral or written
agreements, understandings, arrangements or representations by or among the
Parties, or between any of them with respect to the matters set forth in this
letter agreement.
2.Representations and Warranties. Each of the Parties represents and warrants
that it has duly authorized, executed and delivered this letter agreement, no
further consent or authorization is required by such Party, and this letter
agreement constitutes a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.
This letter agreement shall be binding upon and shall inure to the benefit of
the Parties and their permitted successors and assigns. This letter agreement
may be signed in any number of counterparts with the same effect as if the
signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this letter agreement.
Delivery of an executed counterpart of a signature page to this letter agreement
by facsimile or email transmission shall be effective as delivery of a manually
executed counterpart thereof. This letter agreement shall be governed by, and
construed in accordance with, Nevada law.
[Signatures Follow]




2



--------------------------------------------------------------------------------






Sincerely,
DIAMOND RESORTS INTERNATIONAL, INC.


By: /s/ Jared Finkelstein            
Name: Jared Finkelstein
Title: SVP General Counsel


DIAMOND RESORTS CORPORATION


By: /s/ Jared Finkelstein            
Name: Jared Finkelstein
Title: SVP General Counsel




[Signature Page to Letter Agreement]

--------------------------------------------------------------------------------







Acknowledged and accepted this 4th day of August, 2016:
s/ Stephen J. Cloobeck            
Stephen J. Cloobeck


Jhjm Nevada LLC






[Signature Page to Letter Agreement]